DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RICHARD ROSSI, SR.,
                             Appellant,

                                    v.

                              JOANNA ROSSI,
                                 Appellee.

                              No. 4D21-1356

                         [November 24, 2021]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James L. Martz, Judge; L.T. Case
No. 502020DR004994.

  Erin P. Newell and M. Shannon McLin of Florida Appeals, Orlando, for
appellant.

  Gary D. Weiner of Weiner & Weiss, LLC, Boca Raton, and Andrew A.
Harris and Grace Mackey Streicher of Harris Appeals, P.A., Palm Beach
Gardens, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.